 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGentzler Tool and Die Corp. and Freight Drivers,Dock Workers and Helpers, Local Union No.24, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Case 8-CA-1601425 November 1983DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 21 March 1983 Administrative Law JudgeThomas A. Ricci issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision andrecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, ' andconclusions2and to adopt the recommendedOrder. 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, GentzlerTool and Die Corp., Greensburg, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.' The General Counsel's motion for reconsideration of the Board's 3June 1983 Order rescinding its Order of 17 May 1983, in which the Re-spondent's exceptions and supporting brief were rejected as untimelyfiled, is hereby denied as lacking in merit.2 The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's resolutions unless the clear preponderance of all of the rele-vant evidence convinces us that they are incorrect. Standard Dry WallProducts, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing thefindings.3 The judge inadvertently failed to note that interest on any economicbenefits lost by employees as a result of the Respondent's unlawful refus-al to give effects to the terms of the collective-bargaining agreementsshall be computed and paid in the manner prescribed in Florida SteelCorp., 231 NLRB 651 (1977). See generally Isis Plumbing Co., 138 NLRB716 (1962).DECISIONSTATEMENT OF THE CASETHOMAS A. RiCCI, Administrative Law Judge: A hear-ing in this proceeding was held at Akron, Ohio, on Janu-ary 27, 1983, on complaint of the General Counselagainst Gentzler Tool and Die Corp. (the Respondent orthe Company). The complaint issued on October 5, 1982,on a charge filed on August 20, 1982, by Freight Driv-ers, Dock Workers and Helpers, Local Union No. 24, af-filiated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (the268 NLRB No. 46Union). The issues presented are whether the Respond-ent violated Section 8(a)(5) by refusing to bargain withthe Union. Briefs were filed after the close of the hearingby the General Counsel and the Respondent.Upon the entire record, and from my observation ofthe witnesses, I make the followingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThis Company, an Ohio corporation, is engaged in thestamping of metal parts at its sole facility in Greensburg,Ohio. Annually, in the course of its business, it shipsgoods valued in excess of $50,000 directly to out-of-statelocations. I find that the Respondent is engaged in com-merce within the meaning of the Act.II1. THE LABOR ORGANIZATION INVOLVEDI find that the Union is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThis is a refusal-to-bargain case, not literally, but in avery exact and technical sense. The Union was certifiedas the exclusive bargaining agent in August 1981, and theRespondent's authorized representatives always met withthe union representatives when requested to do so.Indeed, even as late as the time of the hearing a year anda half after the certification, the Respondent still waswilling to meet with union representatives to keep ontalking. The trouble is that while holding successivemeetings with the union agents, ostensibly extending ex-clusive recognition and continuing to talk, the Companychanged certain substantive conditions of employmentunilaterally, as though the employees' bargaining agentdid not exist. Part of the employees' work compensationwas paid health and life insurance. The Company justcalled them together, discussed its desires with them, andtold them it was changing its insurance company andthat thereafter the employees would have to pay, out oftheir pockets, for the insurance. And they did startpaying for it. By such conduct the Respondent revealedwithout question its indifference to the statute and to itsduty to recognize the Union as the spokesman of its em-ployees. No need to belabor the details of this aspect ofthe case because at the hearing the Respondent's repre-sentative formally conceded the change in insurancemade by his client was a direct flouting of the law andan unfair labor practice.The Company changed insurance companies twice,first from Dominion Life Insurance Co. to Durham LifeInsurance Co., and then from Durham Life Insurance toAllstate Insurance Company. The employees had neverpaid for such insurance before, but have since beenpaying for it. I find that by discussing the proposedchanges with the assembled employees called togetherfor that purpose, without the presence of the union rep-resentatives, and by making each of the two changes inconditions of employment, the Respondent violated Sec-tion 8(a)(5) of the Act. Medo Photo Supply Corp. v.NLRB, 321 U.S. 678 (1944); NLRB v. Harrison Mfg. Co.,330 GENTZLER TOOL & DIE CORP.682 F.2d 580 (6th Cir. 1982). It must reimburse each ofthe employees involved for all moneys they have sincepaid for such insurance, and it must restore insurance tothem without contribution by the employees, until suchtime as it first bargains in good faith with the Unionabout that subject.The other part of the case also involves an indirectform of refusal to bargain. The parties met a number oftimes and talked about their conflicting demands as towhat should properly be set out in a collective-bargain-ing agreement. According to the complaint, the Compa-ny stated its final and adamant position on all items fullydiscussed, the Union yielded and the employees voted toaccept that offer, but, after this had been done, the Re-spondent refused to sign the agreement. This sort of con-duct, too, if it did happen, is called a refusal to bargain,and a further violation of Section 8(a)(5). Unlike the firstpart of the case, there is a dispute between the parties asto whether there really had been an agreement reached.In September 1981, after the Union had been certified,the Respondent hired a lawyer to bargain on its behalf.That man, Childs, together with Paul Gentzler, theowner, and the owner's son, David Gentzler, met twiceduring September with Adams, the Union's businessagent, and three employees who constituted the employ-ee committee. They discussed their respective proposalsin detail. The Company then replaced Childs as itsspokesman and hired Harvey Rector, and his son, BrianRector, to continue the negotiations where Childs hadleft off. The Rectors, accompanied by the owner, metwith the union people six or seven times between Octo-ber 1981 through December of that year. The partiescontinued the bargaining process, going on from whereit had been reached with Childs. They exchanged sum-maries of matters as they stood and restated their con-tinuing demands. As they proceeded they made notationson their respective documents, noting agreements andcontinuing disagreements. But no final agreement wasreached.With this the parties agreed to meet with a Federalmediator, and did so in December. At the request of theUnion for the Company's final proposal, the Respondentprepared a document called "Company Proposal" andgave it to the Union; it was received in evidence. It wasintended to represent the Company's summary of allissues remaining in dispute between the parties. It readsas follows:Company Proposal1. Open Shop.2. Wages: General increase of fifty (50) cents perhour.3. One year contract.4. Holidays: Paid. Sixty (60) day waiting period.New Year's DayGood FridayMemorial DayFourth of JulyLabor DayThanksgivingChristmas5. Insurance: Dominion Life (60 day waitingperiod) covers 100% of 120 days semi-private, otherexpenses unlimited. Paid by the employer.6. Life Insurance:Class B... $10,000Class C... 6,0007. Pension Plan: (voluntary) Eligible after oneyear. Employee contributes 2% of annual earningsdeducted weekly. Employer contributes approxi-mately 2/3 more than employee based on age andannual earnings. Employee is eligible to both hisand the employer contributions after five (5) years,upon termination of employment, or at age 65.8. Company proposal includes what the partiesagreed to during negotiations.At the start of the hearing Harvey Rector admitted hehad been authorized to submit this as the Company'sfinal proposal, and that it had been prepared by theCompany for that purpose.The parties conferred three times with the assistanceof the mediator but the Company held firm to its finalproposal in every detail. They reviewed and discussedevery single item listed in the cross-proposals, and dis-cussed at length the list of seven still disputed items inthe final company proposal. When the last meeting tookplace in early May 1982 the Company had not moved aniota from its "Company proposals." With this, Adams,for the Union, offered to submit the final proposal to themembership for ratification. Rector agreed it was a goodidea. In mid-May the employees voted to ratify thatbasic proposal. The next day, Adams called HarveyRector to inform him of the vote. It was agreed that theUnion would have the contract printed and prepared forsignatures. Sometime in early June Harvey Rector cameto the union hall and picked up the printed contract fromAdams.Three weeks later the company representative re-turned to the union hall and told Adams the Companywould not sign the contract because it did not represent,as written, what had been agreed upon. The Union thenfiled its charge in this case, and the complaint alleges therefusal to sign was a violation of Section 8(aX5).A number of alleged variances between the contract aswritten up by Adams and what the Respondent now sayswas the continuing status of dispute between the partieswere advanced in defense at the hearing. I find, consider-ing the record in its entirety, that there was no merit inany of them as the reasons offered by the Respondent injustification for not signing the contract as written.One of the Union's initial proposals related to thelength of the workweek and workday. It read as follows:Work Day-Work WeekThe standard guaranteed workweek shall be forty(40) hours per week, and the standard guaranteedworkday shall be eight (8) hours per day.Section 1. Work shall be scheduled for five (5) con-secutive days; Monday through Friday. All employ-ees shall be guaranteed forty (40) hours work.331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn any week in which paid holidays fall, the guaran-teed workweek shall be reduced by eight (8) hoursfor each such holiday ....With the Company objecting to the use of the word"guaranteed" in this language, the Union agreed tochange it to "normal" instead. In writing up the finaldraft, Adams' secretary changed the word "guaranteed"to "normal" three of the times it appeared in the agreed-upon clauses. Because of a clerical error, the secretaryoverlooked the fourth use of the woYd "guaranteed."When Rector came back to Adams to say the Companyrefused to sign and that this was one of his reasons-leaving the word guaranteed in the contract-Adams im-mediately admitted the error and offered to correct thatinstance too, and change the word guaranteed to normal.Rector would have none of that. It was an obvious stallto find a fictitious excuse for not signing the contract.Reppel Steel & Supply Co., 239 NLRB 358 (1978).The Company's second objection to the contract tellsa more revealing story. Under the "management rights"article of the contract the Company had agreed to thefollowing language: "Employees will abide by the rulesthat are put in by the Company and agreed to by theUnion." Rector said plainly at the hearing he had agreedto this language. Yet when he returned the contract toAdams, 3 weeks after studying it, and refused to sign, hehanded the union agent a detailed set of work rules andsaid they must be negotiated and agreed upon in detailbefore it could be said there was agreement on any con-tract. If that were the case, how could the employeeshave voted on ratification of a final contract, an arrange-ment which Rector said he favored having them do? Be-sides, the "Company proposal" which Rector was happyto have put before the employees for their final approvallisted the remaining disagreements but said nothing aboutany other remaining issues.The more likely explanation of such attempts to createissues when there really were none, either articulated orwritten down, is that the Respondent felt confident,given its insistence on the seven items listed in this finalproposal, that the employees would refuse to ratify.Faced with a final result, it simply looked for anythingthat could create further obstacles to any contract. I findthis belated argument in justification of its refusal to signthe contract an absolute repudiation of the agreed-uponclause, a deliberately contrived obstacle to any collec-tive-bargaining agreement.Another provision in the contract Adams drew up forsignature was on the subject of vacations. Rector's con-tention at the hearing was that the Respondent had notagreed to that clause. By the Respondent, he made clear,he meant Gentzler, the owner. But in the bargaining,which was carried on for the Respondent, Rector agreedwith the vacation clause exactly as it was written. He ad-mitted this directly as a witness. He tried to retract hisagreement on the ground that he had mistakenly "as-sumed" Childs, who preceded him in the negotiations,had agreed to the clause, and that he Rector only agreedfor that reason. What his position amounted to is thatwhen an employer sends an authorized representative tothe bargaining table, and they agree to certain things, itis all subject to later approval by the principal. Whatbetter way of stalling forever any final agreement thanthat? This is to say nothing of the fact that Gentzler waswith Rector most of the time while he was doing thebargaining, and therefore heard him agree to the vaca-tion provision.Insisting, despite his admission, it was Childs who hadagreed to the vacation provision, Rector also contendedthe lawyer had no authority to accept the clause as writ-ten because he had not been so authorized by Gentzler.He said Gentzler told him that when he brought the con-tract back for signature. When either party to the collec-tive-bargaining process sends an authorized representa-tive to speak on his behalf in the negotiations, this meanshe speaks for his principal. And especially is this factclear when the representative agrees to send the contractreached at the bargaining table to the employees for rati-fication. If the ratification vote only sends the contractback to the hidden principal for critical reappraisal, asthe Respondent would have it here, the entire processbecomes a mockery. Restated, it means there can neverbe an end to the collective bargaining, and this is precise-ly what I find this Respondent was seeking to achieve inthis case.Lastly, Rector advanced as a further justification forhis client's refusing to sign the contract the fact it pro-vided for both paid funeral and paid jury duty leave. Hetestified that during the bargaining it had been agreedthe Union would chose one over the other, but wouldnot get both benefits at the same time. Adams and KarenGardner, the employee member of the bargaining com-mittee who was always present, gave completely contra-dicting testimony-saying directly Rector had agreed toboth leaves. I credit them against Rector and Gentzler.Rector began his testimony on this subject by saying,"I thought they had chosen funeral leave." He was thenshown a written proposal on jury duty offered by theUnion during the negotiations. It was received in evi-dence as the General Counsel's Exhibit 3. It is marked"OK" in the margin and bears his and Adams' initials.There is no qualification on it indicating it might be analternative benefit depending on the surrender of anyother demand. Had this unqualified agreement concedingjury duty benefit been tied to any concession by theUnion, surely some notation to that effect would havebeen added to it.The Respondent offered another copy of the samewritten proposal for jury duty benefit, apparently givento Rector when it was first placed in the hands of theCompany. It was received in evidence as the Respond-ent's Exhibit I. It bears the handwritten date "10/19,"with the marginal note "hold for choice." Clearly thatcomment was written on the Respondent's Exhibit Ibefore agreement was reached, as indicated by the Gen-eral Counsel's Exhibit 3, for several parts of the originaltyping are drawn through as eliminated in the latter. Ittherefore must have been discussed and agreed to afterits original submission on October 19. And Adams' notesof the October 19 meeting between him and Rectorshow the notation "okay" next to "funeral leave-3 [3]days."332 GENTZLER TOOL & DIE CORP.My credibility resolution on this point-that, as Adamstestified, in the end Rector did not insist on a choice be-tween funeral and jury leave-is based not only on thesedocuments but also on the general tenor of Rector's testi-mony. Repeatedly he argued on the stand instead of an-swering straight questions, and many times simply re-fused to answer what was asked. At one point Rectorsaid he "assumed" the Union had agreed to a choice. His"company proposal," the one he was glad to have sub-mitted to the employees' vote, while purporting to list allremaining issues, says nothing about jury duty choice, orany other item except the precise seven enumerated ones.I deem that document in evidence, the Company's finalproposal, which went to the employees for ratification,and which on its face shows no other issues except thelisted seven, the determining factor in this case.I find that, by refusing to sign the agreed-upon con-tract as submitted by the Union in June 1982, the Re-spondent violated Section 8(a)(5) of the Act. H. J. HeinzCo. v. NLRB, 311 U.S. 514 (1941).IV. THE REMEDYThe Respondent must be ordered to cease and desistfrom committing further unfair labor practices. It mustbe ordered to reimburse its employees for all moneyspaid for health and life insurance since the time it unilat-erally changed its established insurance system, and itmust continue the insurance benefits without contributionby the employees until it bargains on the subject with theUnion in good faith. The Respondent must also be or-dered to sign the agreed-upon contract it illegally re-fused to execute in June 1982. The record as made doesnot show whether the employees would benefit economi-cally under the terms of that contract compared withwhat they enjoyed without it. If it should appear, at thecompliance stage of this proceeding, that they weredenied economic benefits because the contract was notput in effect in June 1982, the Respondent must makethem whole for any such losses. Beyond that, the Re-spondent must be ordered to cease and desist from vio-lating the statute in any other manner.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsof the Respondent described in section 1, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCLUSIONS OF LAWi. By dealing directly with its employees representedby the Union while bypassing their established bargain-ing agent, and by unilaterally changing conditions of em-ployment, the Respondent has engaged in and is engag-ing in unfair labor practices in violation of Section8(a)(5) and (1) of the Act.2. By refusing since June 1982 to execute the agreed-upon collective-bargaining agreement and to give effectto its terms and provisions, the Respondent has refusedto bargain collectively with the Union and has engagedin unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.3. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the followingORDER'The Respondent, Gentzler Tool and Die Corp.,Greensburg, Ohio, its officers, agents, successors, and as-signs, shallI. Cease and desist from(a) Dealing directly with its employees represented bythe Union as their established bargaining agent, or dis-cussing conditions of employment with them while by-passing their established bargaining agent.(b) Unilaterally changing conditions of employmentwhile bypassing the established bargaining agent of itsemployees.(c) Refusing to execute the collective-bargainingagreement agreed upon with the Union in June 1982, andrefusing to give effect to the terms and provisions of thatagreement.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercised of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act.(a) Execute forthwith the collective-bargaining agree-ment with the Union which was agreed upon duringJune 1982, and which the Respondent refused to signabout that time.(b) Give effect to the terms and provisions of that col-lective-bargaining agreement retroactively to June 1982.(c) Make whole its employees for their loss of wagesand other benefits, which are provided for in that agree-ment, for the period on and after June 1982, with inter-est.(d) Reimburse its employees for any moneys they havecontributed since the commission of the Respondent'sunfair labor practices toward payment of their'health andlife insurance benefits.(e) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security records, timecards, personnelrecords and reports, and all other records necessary toanalyze the amounts of moneys due under the terms ofthis Order.(f) Post at its Greensburg, Ohio facility copies of theattached notice marked "Appendix."2 Copies of theIf no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules. be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses2 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-Continued333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice, on forms provided by the Regional Director forRegion 8, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(g) Notify the Regional Director for Region 8 in writ-ing within 20 days from the date of this Order whatsteps the Respondent has taken to comply.tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT deal directly with our employees, by-passing their established bargaining representative, aboutconditions of employment.WE WILL NOT unilaterally change conditions of em-ployment while bypassing the established union repre-sentative of our employees.WE WILL NOT refuse to execute an agreed-upon con-tract with the Union.WE WILL reimburse all employees for moneys paidtoward their health and life insurance benefits since 1982.WE WILL, upon request of the Union, execute the col-lective-bargaining agreement which we agreed to in June1982 with Freight Drivers, Dock Workers and Helpers,Local Union No. 24, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofrights guaranteed under Section 7 of the Act.GENTZLER TOOL AND DIE CORP.The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.334